SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

313
CA 14-00764
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


KELLY G. SHERIDAN, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

DAVID E. SHERIDAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (MICHAEL B. POWERS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

KELLY M. CORBETT, ATTORNEY FOR THE CHILD, FAYETTEVILLE.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered January 17, 2014. The order, among other
things, directed defendant pay the sum of $44,977.34 to plaintiff’s
attorney.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the award of sanctions and
reducing the award of attorney’s fees to $38,646.79, and as modified
the order is affirmed without costs.

     Same memorandum as in Sheridan v Sheridan ([appeal No. 1] ___
AD3d ___ [June 19, 2015]).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court